GOTHARD, Judge,
concurring.
I concur in the result. However, I respectfully disagree with the reasoning used to reaeh that result.
I do not believe Truckers has standing to file an appeal in this matter. It was never sued, it never filed suit, and it was not east in judgment. While the parties stipulated on the day of trial that Truckers was a party, I know of no provision in our law which allows for the introduction of a new defendant at trial, three years after the action was filed, without a written pleading.
Further, I do not believe Planet Insurance Company has standing to raise the issue of indemnity under the terms of a lease confect-ed between Taylor and Truckers. Planet is not a party to the lease. It is merely the insurance carrier. Any claim for indemnification would have to be made by Truckers. Truckers has made no such claim and, in my view, is not a party to the suit. Thus, I do *467not believe the issue of indemnification is before this court.